Dewey, J.
If the defendants are chargeable with the expenses incurred in the support and maintenance of John B. Derby, they are so by reason of his having acquired a legal settlement in Dedham, under the provision in St. 1793, c. 34, § 2, clause 5th, which is in these words : “ Any person of twenty-one years of age, being a citizen of this or any of the United States, having an estate, the principal of which shall be set at sixty pounds, or the income at three pounds twelve shillings, in the valuation of estates made by the assessors, and being assessed for the same to State, county, town or district taxes, for the space of five years successively, in the town or district where he dwells and has his home, shall thereby gain a settlement therein.” A similar provision is found in Rev. Sts. c. 45, § 1, clause 5th.
The question, undei the facts agreed by the parties, is brought to the single point, whether the fact, that there was set to Derby, in the valuation of estates made by the assessors of Dedham, for the year 1815 and each of the five succeeding years, the sum of five hundred dollars for personal property generally, and without any schedule indicating the kind of personal property, and that a tax was, in each of said years, assessed agreeably to said valuation, be sufficient to bring the case within the statute. The leading and most prominent objection taken by the defendants is, that the term “ estate,” as used in the statute cited, means exclusively real estate, and that a valuation and assessment upon personal property do not bring a case within the statute. This, in our opinion, is too restricted a definition of *180the term “ estate.” The term is of very broad and extensive application, and clearly comprehends personal as well as real estate ; and we think the position assumed in the argument for the plaintiffs—that whenever legal enactments are intended to apply exclusively to one or the other of these different species of property, the statutes use the proper qualifying words “ personal” or “real” estate, as the case may require — is fully sustained. Thus it will be found in Rev. Sts. c. 7, § 4, and in other parts of the same chapter, regulating the subject of taxa tion, and distinguishing property into real and personal estate. Rev. Sts. c. 62, § 5, giving every person of full age and sound mind the right to dispose, by his last will and testament, of all his personal estate; c. 61, § 6, regulating advancements ; and c. 67, regulating the liabilities of executors and administrators; all furnish instances of the same kind.
The argument drawn from the language of the constitution of Massachusetts, c. 1, §§ 2, .3, prescribing the qualifications of voters, is still stronger. To entitle one to exercise the right oí suffrage, a person was required to have either a freehold estate within the same town, of the annual income of three pounds, or any estate of the value of sixty pounds. Nobody has supposed that the right of suffrage, under these provisions of the constitution, was restricted to the owners of real estate ; and the settled construction and practice have been to extend the term estate, thus used in the constitution, to personal property. And we think the same rule applies to the term estate, as used in the statutes respecting the settlement of paupers. The principle, upon which the law rests, leads to this construction. It is the having taxable property, subject to assessment, for five years, and being assessed for the same in common with the other property subject to an assessment, and thus sharing in the burden of taxation, that raises the liability of the town, thus benefited by the property held by one of its citizens, to furnish his maintenance and support, if he afterwards becomes a pauper. But under the construction contended for by the defendants, the assessment of a tax for five years upon- personal property, however large and however beneficial to the town in the way of *181contribution to the common burden, would not operate to confer a settlement. We think, therefore, that the word “ estate,” as used in the statute cited, comprehends personal as well as real property.
It was further objected, that there was no schedule or desig nation of the species of personal property borne on the valuation, as required by the statutes on that subject. But this objection cannot prevail; because, for aught that appears, the party assessed may have furnished no list of his estate ; or the assessors may have had no means of making such schedule, or specification ; in which case, the statute only requires the assessors to make an estimate thereof, which estimate is to be enter ed in the valuation. St. 1785, c. 50, § 9. Rev. Sts. c. 7. §§ 23, 24.

Judgment for the plaintiffs.